DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 06/09/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Objections
Claims 18 and 23 are objected to because of the following informalities:  
Regarding claim 18, “and” should be deleted in line 6.
Regarding claim 23, “and” should be deleted in line 6.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18, 23-24, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estella Aguerri et al. US 2019/0268804 (Hereinafter Estella) in view of Cai et al. US 2019/0280908 in view of Brown et al. US 2010/0103917.
Consider claim 18, Estella discloses A receiver device (see FIG. 3) comprising:  
receive, at a remote radio unit of the receiver device, a first set of signals from a first number of receiving antennas (see FIG. 3 and ¶ [0063], wherein the RRU nodes 310_1 to 310_N of the receiver device 300, receive a first set of signals C1 to CN-1 from a first number of receive antennas 111); and 
obtain, at an interfacing unit of a baseband unit of the receiver device, the first set of signals from the remote radio unit (see FIG. 10, and ¶ [0093], wherein receiving entity 1001 i.e. interfacing unit of the BBU 320, obtains the first set of signals MN from the RRU 310_1 to 310_N); 
generate, at a beamforming unit of the baseband unit (see FIG. 6, combination of processing entity 601 and compression entity 502), a second set of signals associated with distributed beamformer filter by performing receiving beamforming for the obtained first set of signals, the second number being less than the first number (see FIG. 1 and 6, ¶ [0006], [0075-0078], wherein the processing entity 601 generates beamformed signals associated with distributed beamformer filter by performing beamforming on the first signal of signal, compression entity 502 receives the beamformed signals and 
detect, at a detecting unit, the second set of signals generated by the beamforming unit (see FIG. 10, and ¶ [0005] and [0094], wherein reconstruction entity 1002 detects the second set of signals generated by the processing entity 601 and compression entity 502).
However Estella does not explicitly disclose a processor; and a memory including instructions, the instructions, when executed by the processor; and virtual antenna.
Cai teaches a processor; and a memory including instructions, the instructions, when executed by the processor (see FIG. 1 and ¶ [0042], wherein the network device 100a comprises a processor 102a and a memory 103a that sued to support the processor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Estella, and to include a processor; and a memory including instructions, the instructions, when executed by the processor, as taught by Cai for the purpose of disclosing detailed structures of the base station receiver 300 as disclosed in Estella using the same effective technique of the network device 100a as disclosed in Cai.
However, Estella and Cai do not explicitly disclose virtual antenna. Brown teaches distributed beamforming has also been referred as “virtual antenna arrays” (see ¶ [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Estella and Cai, and to include virtual antenna, as taught by Brown for the purpose of 

Claims 23 and 28 are rejected on the same ground as for claim 18 because of similar scope.

Consider claim 24, Estella discloses wherein the remote radio unit (see FIG. 7) further comprises: a transforming unit connected between the receiving unit and the beamforming unit (see FIG. 7, combination of analog-to-digital conversion ADC unit 701 and digital BB block 702) and configured to: obtain the first set of signals from the receiving unit (see FIG. 7, ¶ [0081], wherein ADC 701 obtains the first set of signals from the receiving unit); 4Docket No. NC103523-US-PCT Customer No. 73658generate a third set of signals by transforming the first set of signals from time domain to frequency domain (see FIG. 7 and ¶ [0082], wherein BB block 702 applies frequency processing i.e. FFT, to transform the first set of signals from time domain to frequency domain); and output the third set of signals to the beamforming unit (see FIG. 7, wherein the output of BB block 702 is inputted to beamforming unit 601); and the beamforming unit is configured to perform the receiving beamforming for the third set of signals (see FIG. 7 and ¶ [0075-0078], wherein the processing entity 601 performs the beamforming on the third set of signals).

Consider claim 29, Estella discloses wherein obtaining the first set of signals comprises: 5Docket No. NC103523-US-PCT Customer No. 73658 receiving, at a baseband unit of the receiver device, the first set of signals from a remote radio unit of the receiver device (see FIG. 10 and ¶ [0093]); and 

Consider claim 30, Estella discloses wherein performing receiving beamforming for the first set of signals comprises: obtaining a third set of signals by transforming the first set of signals from time domain to frequency domain; and performing the receiving beamforming for the third set of signals (see FIG. 7 and ¶ [0082]).

Consider claim 31, Estella discloses wherein obtaining the first set of signals comprises: obtaining, at a remote radio unit of the receiver device, the first set of signals from the first number of receiving antennas (see FIG. 10, and ¶ [0093], wherein receiving entity 1001 i.e. interfacing unit of the BBU 320, obtains the first set of signals MN from the RRU 310_1 to 310_N); generating the second set of signals comprises: generating the second set of signals at the remote radio unit (see FIG. 6 and ¶ [0075-0078], processing entity 601 generates the second set of signals at RRU 310_n); and detecting the second set of signals comprises: obtaining, at a baseband unit of the receiver device, the second set of signals from the remote radio unit; and detecting the second set of signals at the baseband unit (see FIG. 10 and ¶ [0093-0094]).

Claims 19-22, 25-27, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estella Aguerri et al. US 2019/0268804 (Hereinafter Estella) in view of Cai et al. US  as applied to claim 18 above, and further in view of Estella Aguerri et al. US 2020/0137835 (Hereinafter Estella_II).
Consider claim 19, Estella in view of Cai in view of Brown discloses every claimed limitation in claim 18.
However Estella in view of Cai in view of Brown does not explicitly disclose wherein the baseband unit further comprises: a transforming unit connected between the interfacing unit and the beamforming unit, configured to: obtain the first set of signals from the interfacing unit; generate a third set of signals by transforming the first set of signals from time domain to frequency domain; and output the third set of signals to the beamforming unit; and the beamforming unit is configured to perform the receiving beamforming for the third set of signals. Estella_II teaches wherein the baseband unit (see FIG. 3) further comprises: a transforming unit connected between the interfacing unit and the beamforming unit (see FIG. 3, FFT+CP removal), configured to: obtain the first set of signals from the interfacing unit (see FIG. 3, decompression obtains the first set of signals from FH); generate a third set of signals by transforming the first set of signals from time domain to frequency domain (see FIG. 3, wherein FFT generates a third set of signal by transforming the first set of signal from time domain to frequency domain); and output the third set of signals to the beamforming unit (see FIG. 3, wherein the output of FFT is inputted to Pi i.e. beamforming unit); and the beamforming unit is configured to perform the receiving beamforming for the third set of signals (see FIG.3 and ¶ [0084], wherein the Pi performs beamforming). Estella_II further discloses guaranteeing good reconstruction of IQ samples with low distortion (see ¶ [0005]). Therefore, it would have been obvious to one of ordinary skill in the art  ¶ [0005]).

Consider claim 20, Estella_II discloses wherein the baseband unit further comprises: a reference signal receiving unit coupled to the interfacing unit, configured to obtain reference signals from the first number of receiving antennas (see FIG. 6 and ¶ [0084], wherein CSI estimation 49 receives overhead parameters i.e. reference signal); and 3Docket No. NC103523-US-PCT Customer No. 73658 the beamforming unit is further coupled to the reference signal receiving unit and configured to generate beamforming weights based on received reference signals (see FIG. 6 and ¶ [0084], wherein filter design 51 estimates beamforming coefficients from CSI estimation).

Consider claim 21, Estella_II discloses wherein the beamforming unit is further configured to perform receiving beamforming based on correlation of the first number of receiving antennas (see ¶ [0009]). 

Consider claim 22, Estella_II discloses wherein the detecting unit comprises: a channel estimation unit, configured to obtain channel estimation for the second set of signals (see FIG. 6, CSI estimation 49); and a decoding unit, configured to perform equalization and decoding for the second set of signals based on the obtained channel estimation (see FIG. 6, Bit level processing for decoding the second set of signals).

Claims 25 and 32 are rejected on the same ground as for claim 20 because of similar scope.

Claims 26 and 33 are rejected on the same ground as for claim 21 because of similar scope.

Claims 27 and 34 are rejected on the same ground as for claim 22 because of similar scope.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633